DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent document and non-patent literature publications referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bespalov et al. (U.S. Pre-Grant Publication No. 2014/0102721), hereinafter “Bespalov”.

As per claim 1, Bespalov discloses an electric submersible pump (ESP) comprising:
a shaft (shaft 70s; figures 2A-2D);
an electric motor configured to rotatably drive the shaft (electric motor 70; figures 2A-2D; paragraph [0032]);
(shaft seal 75; figures 2A-2D; paragraph [0032]);
a housing (outer housing shown; figures 2A-2D);
a stack of diffusers disposed in the housing; impellers disposed in the housing and operatively coupled to the shaft (a plurality of stages of impeller and diffuser; paragraph [0038]); and
a proximity sensor operatively coupled to the protector (vibration sensor monitoring the shaft seal 75; paragraph [0045]). It is noted that the applicant’s disclosure, in paragraph [0075], teaches vibration sensor for the shaft seal as a proximity sensor as the vibration is used as an indicator of wear. 

As per claim 4, Bespalov discloses the ESP of claim 1 and further discloses wherein the protector comprises a shaft seal and wherein the proximity sensor comprises a shaft seal sensor (vibration sensor monitoring shaft seal 75; paragraph [0075]).

As per claim 5, Bespalov discloses the ESP of claim 1, and further discloses wherein the protector comprises a thrust bearing and wherein the proximity sensor comprises a thrust bearing sensor (shaft seal 75 houses a thrust bearing and vibration sensor monitors shaft seal 75, i.e., capable of measuring vibration on thrust bearing; paragraphs [0035] and [0075]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bespalov, in view of Maron (U.S. Patent No. 6,016,702).

As per claims 2 and 3, Bespalov discloses the ESP of claim 1. Maron does not explicitly disclose wherein the protector comprises a bellows and wherein the proximity sensor comprises a bellows sensor that senses at least one characteristic of the bellows (claim 2) and wherein the bellows sensor comprises distance detection circuitry (claim 3). Maron is analogous art in that Maron deals with an ESP. Maron teaches wherein the protector (33) comprises a bellows and wherein the proximity sensor comprises a bellows sensor that senses at least one characteristic of the bellows (optical fiber 24 (sensor) disposed within bellow 85 and measures the deflection of bellow structure; figure 2; column 6, lines 40-47) and wherein the bellows sensor comprises distance detection circuitry (optical fiber sensing Bragg grating 47 to measure variation in deflection (distance) of the bellows structure 85; column 6, lines 25-45). 
Maron teaches it is desirable to know fluid pressure within the well at multiple locations to aid the well operator in maximizing the depletion of the oil within the earth formation (column 1, lines 16-19). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Bespalov’s protector to incorporate Maron’s optical pressure sensor measuring deflection of a bellow as it can accurately monitor pressure at multiple locations within a wellbore (column 9, lines 51-62). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745